 

Exhibit 10.27

 

CORMEDIX INC.

 

2013 Stock Incentive Plan

 

1.            Purpose. This 2013 Stock Incentive Plan (the “Plan”) has been
adopted by the Board of Directors (the “Board”) of CorMedix Inc. (the
“Company”), and is effective, subject to the approval of the Company’s
stockholders. The purpose of the Plan is to promote the long-term success of the
Company by attracting, motivating and retaining directors, officers, employees,
advisors and consultants of, and others providing services to, the Company and
its affiliates through the use of competitive long-term incentives which are
tied to stockholder value. The Plan seeks to balance the interest of Plan
participants and stockholders by providing incentives in the form of stock
options, restricted stock, performance awards, and stock appreciation rights, as
well as other stock-based awards relating to the Company’s common stock, $0.001
par value (“Common Stock”), to be granted under the Plan and consistent with the
terms of the Plan (“Awards”).

 

2.            Administration.

 

2.1.          The Plan shall be administered by the Compensation Committee (the
“Committee”) of the Board. The Committee shall consist of not less than two
directors of the Company who shall be appointed from time to time by the Board.
Each member of the Committee shall be a “non-employee director” within the
meaning of Rule 16b-3 of the Exchange Act of 1934, as amended (together with the
rules and regulations promulgated thereunder, the “Exchange Act”), and an
“outside director” as defined in Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”). The Committee shall have complete authority to
determine all provisions of all Awards, to interpret the Plan, and to make any
other determination which it believes necessary and advisable for the proper
administration of the Plan. The Committee’s decisions on matters relating to the
Plan shall be final and conclusive on the Company and the Participants (as
defined below). No member of the Committee will be liable for any action or
determination made in good faith with respect to the Plan or any Awards granted
under the Plan. The Committee will also have the authority under the Plan to
amend or modify the terms of any outstanding Awards in any manner; provided,
however, that the amended or modified terms are permitted by the Plan as then in
effect and that any recipient of an Award adversely affected by such amended or
modified terms has consented to such amendment or modification. No amendment or
modification to an Award, however, whether pursuant to this Section 2 or any
other provisions of the Plan, will be deemed to be a re-grant of such Award for
purposes of the Plan. If at any time there is no Committee, then for purposes of
the Plan the term “Committee” shall mean the Board.

 

 

 

 

2.2.          Subject to any applicable requirements of Code Section 409A, to
the extent that an Award would otherwise be subject to Code Section 409A, the
Committee may permit or require a recipient of an Award to defer such
individual’s receipt of the payment of cash or the delivery of Common Stock that
would otherwise be due to such individual by virtue of the exercise of, payment
of, or lapse or waiver of restrictions respecting, any Award. If any such
payment deferral is required or permitted, the Committee shall, in its sole
discretion, establish rules and procedures for such payment deferrals. The
maximum term for any Award shall not exceed ten years from the date of the grant
of such Award, provided, however, in the case of an Incentive Stock Option
granted to a Participant who, at the time such Incentive Stock Option is
granted, owns (within the meaning of Section 424(d) of the Code) more than 10%
of the total combined voting power of all classes of stock of the Company or of
any affiliate thereof, no such Incentive Stock Option shall be exercisable more
than five years after the date such incentive stock option is granted.

 

3.           Eligible Participants. Employees of the Company or its subsidiaries
(including officers and other employees of the Company or its subsidiaries),
directors, consultants, advisors or other independent contractors who provide
services to the Company or its subsidiaries (including members of the Company’s
scientific advisory board) (“Participants”) shall become eligible to receive
Awards under the Plan when designated by the Committee, provided, however, that
Awards of Incentive Stock Options (as defined below) may only be awarded to
employees of the Company or its subsidiaries. Participants may be designated
individually or by groups or categories (for example, by pay grade) as the
Committee deems appropriate. Participation by officers of the Company or its
subsidiaries and any performance objectives relating to such officers must be
approved by the Committee. Participation by others and any performance
objectives relating to others may be approved by groups or categories (for
example, by pay grade), and authority to designate Participants who are not
officers and to set or modify such targets may be delegated to the Company’s
executive management.

 

4.           Types of Awards. Awards under the Plan may be granted in any one or
a combination of the following forms: (a) Incentive Stock Options and
Non-Qualified Stock Options (Section 6); (b) restricted stock (Section 7); (c)
performance awards (Section 8); and (d) other awards (Section 8). Incentive
Stock Options may only be granted to employees of the Company. The terms of an
Award may be evidenced by an agreement entered into by and between the Company
and a Participant at the time the Award is granted (which may include an
employment agreement or consulting agreement by and between the Company and the
Participant) (the “Award Agreement”). In the event of any inconsistency between
the terms of the Award Agreement and the Plan, the terms of the Plan shall
govern. In the event of any inconsistency between the terms of any employment
agreement and any other Award Agreement, the terms of the employment agreement
shall govern.

 

5.            Shares Subject to the Plan.

 

5.1.          Number of Shares. Subject to adjustment as provided in Section
10.5, the number of shares of Common Stock which may be issued under the Plan
shall not exceed 5,000,000 shares of Common Stock. Of such aggregate number of
shares of Common Stock that may be issued under the Plan, the maximum number of
shares that may be issued as Incentive Stock Options under Section 422 of the
Code is 5,000,000. Any shares of Common Stock available for issuance as
Incentive Stock Options may be alternatively issued as other types of Awards
under the Plan. Shares of Common Stock that are issued under the Plan or that
are subject to outstanding Awards will be applied to reduce the maximum number
of shares of Common Stock remaining available for issuance under the Plan. To
the extent the Company is subject to Section 162(m) of the Code, no employee
shall be eligible to be granted awards covering more than 500,000 shares of
Common Stock during any calendar year.

 

2

 

  

5.2.          Cancellation. Except as otherwise required by Section 162(m) of
the Code, in the event that a stock option granted hereunder expires or is
terminated or canceled unexercised or unvested as to any shares of Common Stock,
such shares may again be issued under the Plan either pursuant to stock options
or otherwise. In the event that shares of Common Stock are issued as restricted
stock or as part of another Award and thereafter are forfeited or reacquired by
the Company pursuant to rights reserved upon issuance thereof, such forfeited
and reacquired shares may again be issued under the Plan, either as restricted
stock or otherwise.

 

6.            Stock Options. The Committee shall determine for each option the
number of shares of Common Stock for which the option is granted, whether the
option is to be treated as an Option intended to qualify as an incentive stock
option within the meaning of Section 422 of the Code (an “Incentive Stock
Option”), or as an option not intended to qualify as an Incentive Stock Option
(a “Non-Qualified Stock Option”), and all other terms and conditions of the
option not inconsistent with the Plan. Options granted, pursuant to the Plan
shall comply with and be subject to the following terms and conditions.

 

6.1.          Option Price. The exercise price for each option shall be
established in the sole discretion of the Committee, provided it shall not be
less than the Fair Market Value of a share of Common Stock on the date of grant,
and provided further, that the exercise price per share of an Incentive Stock
Option granted to a Participant who, at the time of the grant, owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company, within the meaning of Section 422(b)(6) of the Code (a
“Ten Percent Owner”), shall be not less than 110% of the Fair Market Value of a
share of Common Stock on the date the option is granted. Notwithstanding the
foregoing, an option may be granted by the Committee in its discretion with an
exercise price lower than the minimum exercise price set forth above if such
option is granted pursuant to an assumption or substitution for another option
in a manner qualifying with the provisions of Section 424(a) and 409A of the
Code to the extent applicable. Nothing hereinabove shall require that any such
assumption or modification will result in the option having the same
characteristics, attributes or tax treatment as the option for which it is
substituted.

 

6.2.          Exercise Period of Options. The Committee shall have the power to
set the time or times within which each option shall be exercisable, or the
event or events upon the occurrence of which all or a portion of each option
shall be exercisable, and the term of each option; provided, however, that (a)
no Incentive Stock Option shall be exercisable after the expiration of ten years
after the date such Incentive Stock Option is granted, and (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five years after the date such Incentive Stock Option is granted.
Unless otherwise specifically provided in an Award Agreement, an option shall
terminate and cease to be exercisable no later than ninety (90) days after the
date on which the Participant’s employment with or service to the Company or a
subsidiary terminates.

3

 

 

6.3.          Payment of Option Price. Payment of the exercise price for the
number of shares being purchased pursuant to any option shall be made in any
manner permitted by the Committee, including, but not limited to: (a) in cash,
(b) by check or cash equivalent, (c) with the consent of the Committee, by
delivery or attestation of ownership of a number of shares of Common Stock that
have been owned by the Participant for at least six months (or such other period
as necessary to prevent an accounting charge) with a Fair Market Value (as
defined below) equal to the exercise price and/or any related withholding tax
obligations, (d) with the consent of the Committee, by delivery of a stock power
and instructions to a broker to sell a sufficient number of shares of Common
Stock subject to the option to pay such exercise price, (e) with the consent of
the Committee, payment through a “net exercise” such that, without the payment
of any funds, the Participant may exercise the option and receive the net number
of shares of Common Stock equal to (i) the number of shares as to which the
option is being exercised, multiplied by (ii) a fraction, the numerator of which
is the Fair Market Value per share (on such date as determined by the Committee)
less the exercise price per share, and the denominator of which is the Fair
Market Value per share of Common Stock, (f) such other consideration as the
Committee determines is consistent with the Plan and applicable law, or (g) with
the consent of the Committee, any combination of the foregoing methods. Any
shares of Common Stock used to exercise options (including shares withheld upon
the exercise of an option to pay the exercise price of the option) shall be
valued at their Fair Market Value. If the Committee, in its discretion, permits
the consideration to be paid through a broker-dealer sale and remittance
procedure, the Committee may require the Participant (1) to provide irrevocable
written instructions to a Company designated brokerage firm to effect the
immediate sale of a sufficient number of the purchased shares to pay the
Company, out of the sale proceeds available on the settlement date, sufficient
funds to cover the aggregate option exercise price payable for the purchased
shares and/or all applicable Federal and State income and employment taxes
required to be withheld by the Company in connection with such purchase, (2) to
provide written directives to the Company to deliver the certificates for the
purchased shares directly to such brokerage firm in order to complete the sale
transaction, and (3) to provide irrevocable instructions to the brokerage firm
to remit such sale proceeds to the Company.

 

6.4.          $100,000 Limitation. The aggregate Fair Market Value, determined
as of the date on which an Incentive Stock Option is granted, of the shares of
Common Stock with respect to which Incentive Stock Options are first exercisable
during any calendar year (under the Plan or under any other plan of the Company)
by any Participant shall not exceed $100,000 or such other limitation imposed
under Section 422 of the Code. If such limitation would be exceeded with respect
to a Participant for a calendar year, the Incentive Stock Option shall be deemed
a Non-Qualified Stock Option to the extent of such excess.

 

4

 

 

7.            Restricted Stock.

 

8.1.          Awards of Restricted Stock. Restricted shares of Common Stock may
be granted under the Plan in such form and on such terms and conditions as the
Committee may from time to time approve, including, without limitation,
restrictions on the sale, assignment, transfer or other disposition or
encumbrance of such shares of Common Stock during the Restricted Period (as
defined below) and the requirement that the Participant forfeit such shares back
to the Company without any consideration paid by the Company therefor upon
failure to satisfy within the Restricted Period the requirements set forth in
the Award Agreement. Restricted stock may be granted alone or in addition to
other Awards under the Plan. The grant of any restricted stock by the Company
shall be evidenced by an Award Agreement.

 

8.2.         Restricted Period. The Committee shall establish the “Restricted
Period” with respect to each award of restricted stock. The Committee may, in
its sole discretion, at the time an award of restricted stock is made, prescribe
conditions for the lapse or termination of all or a portion of the restrictions
upon the satisfaction prior to the expiration of the Restricted Period of the
requirements set forth in the Award Agreement. The Committee also may, in its
sole discretion, shorten or terminate the Restricted Period or waive any
conditions for the lapse or termination of restrictions with respect to all or
any portion of the restricted stock.

 

Except as otherwise provided in an Award Agreement, a Participant shall cease
vesting in all or any portion of a restricted stock award as of the date his
employment with or service to the Company or a subsidiary terminates, for
whatever reason, and any shares of restricted stock that are not vested as of
such date shall be forfeited; provided the Committee may, in its discretion,
provide that a Participant whose employment with or service to the Company
terminates for any reason (including as a result of death or disability) and/or
following a Change in Control (as defined below), may vest in all or any portion
of his restricted stock award. Any restricted stock award not so vested shall be
forfeited.

 

8.3.         Rights of Holders of Restricted Stock. Except as otherwise provided
in the Award Agreement or except as otherwise provided in the Plan, the
Participant shall be the owner of the restricted stock and shall have all the
rights of a stockholder, including the right to receive dividends paid on such
restricted stock and the right to vote such restricted stock.

 

8.4.          Delivery of Restricted Stock. Restricted stock awarded to a
Participant under the Plan may be held under the Participant’s name in a book
entry account maintained by the Company or, if not so held, stock certificates
for restricted stock awarded pursuant to the Plan may be registered in the name
of the Participant and issued and deposited, together with a stock power
endorsed in blank, with the Company or an agent appointed by the Company and
shall bear an appropriate legend restricting the transferability thereof.
Subject to Section 10.4 below, a Participant shall be entitled to delivery of
stock certificates only when he or she becomes vested in accordance with the
terms of his or her restricted stock award.

 

5

 

 

8.            Performance Awards and Other Awards.

 

8.1.          Performance Awards. The Committee is authorized, in its sole
discretion, to grant performance awards to Participants on the following terms
and conditions.

 

(a)          Awards and Conditions. A performance award shall confer upon the
Participant rights, valued as determined by the Committee, and payable to, or
exercisable by, the Participant to whom the performance award is granted, in
whole or in part, as determined by the Committee, conditioned upon the
achievement of performance criteria determined by the Committee. Performance
goals established by the Committee shall be based on objectively determinable
performance goals selected by the Committee that apply to an individual or group
of individuals, or the Company as a whole, over such a performance period as the
Committee may designate. The performance goals shall be based on one or more of
the following criteria: EBITDA, stock price, earnings per share, net earnings,
operating or other earnings, profits, revenues, net cash flow, financial return
ratios, return on assets, stockholder return, return on equity, growth in
assets, market share or strategic business criteria consisting of one or more
objectives based on meeting specified revenue goals, market penetration goals,
geographic business expansion goals or goals relating to acquisitions or
strategic partnerships. “EBITDA” means earnings before interest, taxes,
depreciation and amortization. A performance goal need not be based on an
increase or positive result.

 

(b)          Other Terms. A performance award shall be denominated in shares of
Common Stock and may be payable in cash, shares of Common Stock, other Awards,
or any combination thereof, and shall have such other terms as shall be
determined by the Committee.

 

(c)          Performance-Based Awards. Performance awards, as well as restricted
stock with performance-based vesting provisions, and certain other Awards
subject to performance criteria, are intended to be “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code and shall be paid
solely on account of the attainment of one or more pre-established, objective
performance goals within the meaning of Section 162(m) and the regulations
thereunder.

 

The payout of any such Award to a Participant may be reduced, but not increased,
based on the degree of attainment of performance criteria, or otherwise at the
discretion of the Committee, as may be provided in the Award Agreement.

 

6

 

 

8.2.          Stock Appreciation Rights. The Committee is authorized, in its
sole discretion, to grant stock appreciation rights to Participants on the
following terms and conditions:

 

(a)          Right to Payment. A stock appreciation right shall confer on the
Participant to whom it is granted a right to receive payment in cash or shares
of Common Stock (at the discretion of the Committee), upon exercise of a stock
appreciation right, in an amount equal to the excess of (i) the Fair Market
Value of one share of Common Stock on the date of exercise (or, if the Committee
shall so determine in the case of any such right, in other than one related to
an Incentive Stock Option, the Fair Market Value of one share of Common Stock at
any time during a specified period before or after the date of exercise or a
Change in Control) over (ii) the grant price of the stock appreciation right as
determined by the Committee as of the date of grant of the stock appreciation
right. If permitted by the Committee, the number of shares of Common Stock
issuable upon the exercise of a stock appreciation right shall be determined by
dividing (A) the number of shares of Common Stock as to which the stock
appreciation right is being exercised, multiplied by the amount by which the
Fair Market Value of the shares on the exercise date exceeds the grant or
exercise price of such stock appreciation right, by (B) the Fair Market Value of
the Common Stock on the exercise date.

 

(b)          Other Terms. The Committee shall determine the time or times at
which a stock appreciation right may be exercised in whole or in part, the
method of exercise, method of settlement, form of consideration payable in
settlement, method by which shares (if any) will be delivered or deemed to be
delivered to Participants, and any other terms and conditions of any stock
appreciation right. The grant or exercise price of a stock appreciation right
shall be determined by the Committee, in its discretion, at the date of grant
but may not be less than 100% of the Fair Market Value of the shares of Common
Stock subject thereto on the date of grant. Such stock appreciation right shall
be evidenced by an Award Agreement in such form as the Committee shall from time
to time approve.

 

(c)          Bonus and Other Stock-Based Awards. The Committee is authorized, in
its sole discretion, to grant to Participants such other Awards that are
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, shares of Common Stock, as deemed by the
Committee to be consistent with the purposes of the Plan, including without
limitation, shares of Common Stock awarded purely as a “bonus” and not subject
to any restrictions or conditions, convertible or exchangeable debt securities,
other rights convertible or exchangeable into shares of Common Stock, purchase
rights, and Awards valued by reference to the value of shares of Common Stock or
the value of securities of or the performance of the Company. The Committee
shall determine the terms and conditions of such Awards, which may include
performance criteria. Shares delivered pursuant to an Award in the nature of a
purchase right granted under this Section 8.3 shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, shares of Common Stock, other Awards, or
other property, as the Committee shall determine.

 

7

 

 

9.            Change in Control.

 

9.1.         Definition. For purposes of this Section 9, a “Change in Control”
means, except as otherwise provided in any Award Agreement of a Participant:

 

(a)          the merger or consolidation of the Company into another entity
unless the stockholders of the Company immediately prior to such merger or
consolidation own, directly or indirectly, more than 50% of the total combined
voting power of the surviving entity’s outstanding securities immediately after
such merger or consolidation;

 

(b)          the sale, transfer or other disposition of all or substantially all
of the assets of the Company other than to a person that directly or indirectly
controls, is controlled by or is under common control with the Company prior to
such disposition;

 

(c)          the liquidation or dissolution of the Company other than in
connection with the merger or consolidation of the Company with and into another
entity if stockholders of the Company immediately prior to such merger or
consolidation own, directly or indirectly, more than 50% of the total combined
voting power of the surviving entity’s outstanding securities immediately after
such merger or consolidation;

 

(d)          the acquisition, directly or indirectly, by any person or related
group of persons (other than the Company, a person that directly or indirectly
controls or is controlled by or is under common control with the Company) of the
beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities; or

 

(e)          a change in the composition of the Board over a period of 12
consecutive months or less such that a majority of the members of the Board
cease, by reason of one or more contested elections of Board membership, to be
comprised of individuals who have been nominated for election as Board members
by a majority of the Board members immediately preceding such election.

 

9.2.         Effect of Change in Control Transactions.

 

(a)          Upon the occurrence of a Change in Control, except to the extent
otherwise provided in a particular Participant’s Award Agreement, all Awards
shall become fully vested and, with respect to any Award that is an option or
stock appreciation right, exercisable in full. Each Participant will be afforded
an opportunity to exercise his or her options or stock appreciation rights
immediately prior to the occurrence of the Change in Control (and conditioned
upon the consummation of the Change in Control) so he or she can participate in
the transaction if he or she desires.

 

8

 

 

(b)          If a Change in Control of the Company occurs, then the Committee,
if approved by the Committee in its sole discretion either in an agreement
evidencing an option at the time of grant or at any time after the grant of an
option, and without the consent of any Participant affected thereby, may
determine that (i) some or all Participants holding outstanding options will
receive, with respect to some or all of the shares of Common Stock subject to
such options, as of the effective date of any such Change in Control of the
Company, cash in an amount equal to the excess of the Fair Market Value of such
shares immediately prior to the effective date of such Change in Control of the
Company over the exercise price per share of such options; and (ii) any options
as to which, as of the effective date of any such Change in Control, the Fair
Market Value of the shares of Common Stock subject to such options is less than
or equal to the exercise price per share of such options, shall terminate as of
the effective date of any such Change in Control. If the Committee makes a
determination as set forth in subparagraph (i) above, then as of the effective
date of any such Change in Control of the Company such options will terminate as
to such shares and the Participants formerly holding such options will only have
the right to receive such cash payment(s). If the Committee makes a
determination as set forth in subparagraph (ii) above, then as of the effective
date of any such Change in Control of the Company such options will terminate,
become void and expire as to all unexercised shares of Common Stock subject to
such options on such date, and the participants formerly holding such options
will have no further rights with respect to such options.

 

10.          General.

 

10.1.       Effective Date. The Plan will become effective upon its approval by
the Board, except that the Plan will automatically terminate if it is not
approved by the Company’s stockholders within one year of its approval by the
Board.

 

10.2.       Term. No Awards may be granted under the Plan after the tenth
anniversary of the date the Plan is approved by the Board.

 

10.3.       Non-transferability of Awards. Except, in the event of the
Participant’s death, by will or the laws of descent and distribution to the
limited extent provided in the Plan or the Award Agreement, unless approved by
the Committee, no stock option, restricted stock, performance award or other
Award may be transferred, pledged or assigned by the holder thereof, either
voluntarily or involuntarily, directly or indirectly, by operation of law or
otherwise, and the Company shall not be required to recognize any attempted
assignment of such rights by any Participant. During a Participant’s lifetime,
an Award may be exercised only by him or her or by his or her guardian or legal
representative.

 

9

 

 

10.4.          Additional Conditions. Notwithstanding anything in the Plan to
the contrary: (a) the Company may, if it shall determine it necessary or
desirable for any reason, at the time of award of any Award or the issuance of
any shares of Common Stock pursuant to any Award, require the recipient of the
Award, as a condition to the receipt thereof or to the receipt of shares of
Common Stock issued pursuant thereto, to deliver to the Company a written
representation of present intention to acquire the Award or the shares of Common
Stock issued pursuant thereto for his or her own account for investment and not
for distribution; and (b) if at any time the Company further determines, in its
sole discretion, that the listing, registration or qualification (or any
updating of any such document) of any Award or the shares of Common Stock
issuable pursuant thereto is necessary on any securities exchange or under any
federal or state securities or blue sky law, or that the consent or approval of
any governmental regulatory body is necessary or desirable as a condition of, or
in connection with the award of any Award, the issuance of shares of Common
Stock pursuant thereto, or the removal of any restrictions imposed on such
shares, such Award shall not be awarded or such shares of Common Stock shall not
be issued or such restrictions shall not be removed, as the case may be, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company. Notwithstanding any other provision of the Plan or
any agreements entered into pursuant to the Plan, the Company will not be
required to issue any shares of Common Stock under the Plan, and a Participant
may not sell, assign, transfer or otherwise dispose of shares of Common Stock
issued pursuant to any Awards granted under the Plan, unless (a) there is in
effect with respect to such shares a registration statement under the Securities
Act of 1933, as amended (the “Securities Act”), and any applicable state or
foreign securities laws or an exemption from such registration under the
Securities Act and applicable state or foreign securities laws, and (b) there
has been obtained any other consent, approval or permit from any other
regulatory body which the Committee, in its sole discretion, deems necessary or
advisable. The Company may condition such issuance, sale or transfer upon the
receipt of any representations or agreements from the parties involved, and the
placement of any legends on certificates representing shares of Common Stock, as
may be deemed necessary or advisable by the Company in order to comply with such
securities law or other restrictions. The Committee may restrict the rights of
Participants to the extent necessary to comply with Section 16(b) of the
Exchange Act, the Code or any other applicable law or regulation. The grant of
an Award pursuant to the Plan shall not limit in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure or to merge, exchange or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business or assets.

 

10

 

 

10.5.       Adjustment. In the event of any merger, consolidation or
reorganization of the Company with any other corporation or corporations, there
shall be substituted for each of the shares of Common Stock then subject to the
Plan, including shares subject to restrictions, options, or achievement of
performance objectives, the number and kind of shares of stock or other
securities to which the holders of the shares of Common Stock will be entitled
pursuant to the transaction. In the event of any recapitalization,
reclassification, stock dividend, stock split, combination of shares or other
similar change in the corporate structure of the Company or capitalization of
the Company, the exercise price of an outstanding Award and the number of shares
of Common Stock then subject to the Plan, and the maximum number of shares with
respect to which Awards may be granted in any year, including shares subject to
restrictions, options or achievements of performance shares, shall be adjusted
in proportion to the change in outstanding shares of Common Stock in order to
prevent dilution or enlargement of the rights of the Participants. In the event
of any such adjustments, the purchase price of any option, the performance
objectives of any Award, and the shares of Common Stock issuable pursuant to any
Award shall be adjusted as and to the extent appropriate, in the discretion of
the Committee, to provide Participants with the same relative rights before and
after such adjustment. The adjustments described above will be made in a manner
consistent with Section 162(m) and Section 409A of the Code.

 

10.6.       Incentive Plans and Agreements. The terms of each Award shall be
stated in a plan or Award Agreement approved by the Committee. The Committee may
also determine to enter into agreements with holders of options to reclassify or
convert certain outstanding options, within the terms of the Plan, as Incentive
Stock Options or as Non-Qualified Stock Options.

 

10.7.       Withholding.

 

(a)          The Company shall have the right to (i) withhold and deduct from
any payments made under the Plan or from future wages of the Participant (or
from other amounts that may be due and owing to the Participant from the Company
or a subsidiary of the Company), or make other arrangements for the collection
of, all legally required amounts necessary to satisfy any and all foreign,
federal, state and local withholding and employment-related tax requirements
attributable to an Award, or (ii) require the Participant promptly to remit the
amount of such withholding to the Company before taking any action, including
issuing any shares of Common Stock, with respect to an Award. At any time when a
Participant is required to pay to the Company an amount required to be withheld
under applicable income tax laws in connection with a distribution of Common
Stock or upon exercise of an option, the Participant, with the prior consent of
the Committee, may satisfy this obligation in whole or in part by electing to
have the Company withhold from the distribution shares of Common Stock having a
value up to the minimum amount required to be withheld. The value of the shares
to be withheld shall be based on the Fair Market Value of the Common Stock on
the date that the amount of tax to be withheld shall be determined.

 

(b)          If the option granted to a Participant hereunder is an Incentive
Stock Option, and if the Participant sells or otherwise disposes of any of the
shares of Common Stock acquired pursuant to the Incentive Stock Option on or
before the later of (i) the date two years after the date of grant, or (ii) the
date one year after the date of exercise, the Participant shall immediately
notify the Company in writing of such disposition.

 

11

 

 

10.8.          No Continued Employment, Engagement or Right to Corporate Assets.
No Participant under the Plan shall have any right, because of his or her
participation in the Plan, to continue in the employ of the Company for any
period of time or to any right to continue his or her present or any other rate
of compensation. Nothing contained in the Plan shall be construed as giving an
employee, consultant, such persons’ beneficiaries or any other person any equity
or interests of any kind in the assets of the Company or creating a trust of any
kind or a fiduciary relationship of any kind between the Company and any such
person.

 

10.9.          Amendment of the Plan. The Board may amend, suspend or
discontinue the Plan at any time; provided, however, that no amendments to the
Plan will be effective without approval of the stockholders of the Company if
stockholder approval of the amendment is then required pursuant to Section 422
or Section 162(m) of the Code, the regulations promulgated thereunder or the
rules of any securities exchange or similar regulatory body. Except as provided
in Section 10.17, no termination, suspension or amendment of the Plan may
adversely affect any outstanding Award without the consent of the affected
Participant or his or her beneficiary; provided, however, that this sentence
will not impair the right of the Committee to take whatever action it deems
appropriate under the Plan.

 

10.10.         Definition of Fair Market Value. For purposes of the Plan, the
“Fair Market Value” of a share of Common Stock at a specified date means, so
long as the Common Stock is traded on a nationally recognized securities
exchange or automated dealer quotation system, the closing price of the Common
Stock on that day. If the Common Stock is not traded on such an exchange or
system and is traded solely on the over-the-counter market, the Fair Market
Value shall be the average of the closing bid and asked prices for that day. If
the Common Stock is not publically traded, then Fair Market Value shall mean the
value assigned to a share for a given day by the Committee in good faith in the
exercise of its reasonable discretion and in a manner consistent with Code
Section 409A.

 

10.11.         Breach of Confidentiality, Assignment of Inventions, or
Non-Compete Agreements. Notwithstanding anything in the Plan to the contrary, in
the event that a Participant materially breaches the terms of any
confidentiality, assignment of inventions, or non-compete agreement entered into
with the Company or any subsidiary of the Company, whether such breach occurs
before or after termination of such Participant’s employment with or service to
the Company or any subsidiary, the Committee in its sole discretion may
immediately terminate all rights of the Participant under the Plan and any
agreements evidencing an Award then held by the Participant, whether or not
vested, without notice of any kind. To the extent that any Participant has been
paid in cash, the Company may seek to recover such payment.

 

10.12.         Governing Law. The validity, construction, interpretation,
administration and effect of the Plan and any rules, regulations and actions
relating to the Plan will be governed by and construed exclusively in accordance
with the laws of the State of New York, notwithstanding the conflicts of laws
principles of any jurisdictions.

 

12

 

 

10.13.         Successors and Assigns. The Plan will be binding upon and inure
to the benefit of the successors and permitted assigns of the Company and the
Participants.

 

10.14.         Intentionally Omitted.

 

10.15.         Nature of Payments. Awards shall be special incentive payments to
the Participants and shall not be taken into account in computing the amount of
salary or compensation of a Participant for purposes of determining any pension,
retirement, death or other benefit under (a) any pension, retirement,
profit-sharing, bonus, insurance or other employee benefit plan of the Company
or any subsidiary or (b) any agreement between the Company or any subsidiary and
a Participant, except as such plan or agreement shall otherwise expressly
provide.

 

10.16.         Non-Uniform Determinations. The Committee’s determinations under
the Plan need not be uniform and may be made by the Committee selectively among
persons who receive, or are eligible to receive, Awards, whether or not such
persons are similarly situated. Without limiting the generality of the
foregoing, the Committee shall be entitled to enter into non-uniform and
selective Award agreements as to (a) the identity of the Participants, (b) the
terms and provisions of Awards and (c) the treatment of terminations of
employment or service.

 

10.17.         Rule 409A. It is the intention of the Board that the Plan comply
strictly with the provisions of Code Section 409A to the extent feasible and the
Committee shall exercise its discretion in granting Awards hereunder (and the
terms of such Award grants), accordingly. The Plan and any grant of an Award
hereunder may be amended from time to time without the consent of the
participant as may be necessary or appropriate to comply with the Code Section
409A and the Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or guidance
that may be issued or amended after the effective date of the Plan.

 

10.18.         Electronic Delivery. The Committee may, in its sole discretion,
decide to deliver any documents related to any Awards granted under the Plan
through an online or electronic system established and maintained by the Company
or another third party designated by the Company or to request a Participant’s
consent to participate in the Plan by electronic means. Each Participant
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an online or electronic system established and
maintained by the Company or another third party designated by the Company, and
such consent shall remain in effect throughout Participant’s term of employment
or service with the Company or any subsidiary and thereafter until withdrawn in
writing by Participant.

 

13

 

 

10.19.         Data Privacy. The Committee may, in its sole discretion, decide
to collect, use and transfer, in electronic or other form, personal data as
described in this Plan or any Award for the exclusive purpose of implementing,
administering and managing participation in the Plan. Each Participant
acknowledges that the Company may hold certain personal information about
Participant, including, but not limited to, name, home address and telephone
number, date of birth, social security number or other identification number,
salary, nationality, job title, details of all Awards awarded, cancelled,
exercised, vested or unvested, for the purpose of implementing, administering
and managing the Plan (the “Data”). Each Participant further acknowledges that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan and that these third parties may be
located in jurisdictions that may have different data privacy laws and
protections, and Participant authorizes such third parties to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the recipient or the Company may elect to deposit any shares of Common
Stock acquired upon any Award.

 

10.20.         Reservation of Shares. The Company, during the term of the Plan,
will at all times reserve and keep available such number of shares of Common
Stock as shall be sufficient to satisfy the requirements of the Plan.

 

14

